Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN 201711420583.3 on 12/25/2017. It is noted, however, that applicant has not filed a certified copy of the CN 201711420583.3 application as required by 37 CFR 1.55.
The Office cannot retrieve the foreign document without Applicants’ access code and SB 39 form. The examiner tried to call Applicants’ representative several times (02/02/2022), but cannot connect to Applicants based on the phone number on the record. A message left at Applicant’s representative general message box (02/04/2022) was not answered. 

Response to Arguments
Applicant’s arguments, see page 5, filed 01/14/2022, with respect to Miyagawa ‘808’s no N2 was flow into inlet 64 when the shutter is closed, and N2 only flow when the shutter is retracted have been fully considered and are persuasive.  The rejections of claims 1-4 and 6-10 of the final office action has been withdrawn. 
Election/Restrictions
Claim 1 is allowable. Claims 11-12, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on 05/27/2020, is hereby withdrawn and claims 11-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	Applicants’ admitted prior art, Fig. 1, does not have a groove at a lower portion of the liner for flowing clean gas. The cited prior art US 20010054381 includes a groove between the liner and the chamber for clean gas but flow is opposite direction. US 4955808, as pointed out by Applicants, does not teach flowing clean gas N2 to the shutter when it is closed. This conclusion is partly supported by the location of the shutter is horizontal to the process tube 51 (see Fig. 3), while gas supply opening 64 is downward. Therefore, when the shutter 61 is retracted horizontally, the clean gas flows downward but does not flow over the shutter 61. In conjunction with other cited references, US 20130115776 and JP 2004-288982, do not fairly teach the limitation of:
clean gas curtain” in the context of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEATH T CHEN/Primary Examiner, Art Unit 1716